—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered April 2, 1998, convicting him of attempted murder in the second degree, robbery in the first degree (four counts), robbery in the second degree (two counts), *458assault in the first degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]). Sullivan, J. P., S. Miller, Friedmann and Schmidt, JJ., concur.